DETAILED ACTION
Allowable Subject Matter
Claims 1-17 & 19-20 allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1 now recites “a filter disposed below the serpentine flow path and above the proximal portion of the housing.
To elaborate briefly on above, the closest prior art (Cleary, FIG. 6) has filter (238) either below proximal portion or inside the proximal portion of the housing (depending on how specifically one defines “proximal” portion of housing).   No way to have the filter above the proximal portion, as claim now requires.  Hence, claim 1 is indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2010/0255198) by Cleary et al (“Cleary”) in view of (US-2010/0322604) by Fondurulia et al (“Fondurulia”) and further in view of (US-5897850) by Borsboom et al (“Borsboom”).
Regarding claim 18, Cleary discloses in FIG. 6 and related text, e.g., a solid source chemical sublimator, comprising: 
a housing (202) comprising a proximal portion (top third) and a distal portion (rear third), the housing having a housing axis (230) extending along a length of the housing, the distal portion configured to hold solid chemical reactant (234) therein; -3-Application No.: 16/539911 Filing Date:August 13, 2019 
a lid (204/206) disposed on the proximal portion of the housing, the lid comprising a fluid inlet (unmarked; path into the lid through 222/220/212 path) and a fluid outlet (unmarked; path into the lid through 224/226/216), the housing axis being perpendicular to a plane of the lid (see FIG. 6), wherein the inlet, the outlet, or both, comprises a corresponding filter configured to restrict particulate flow therethrough (pars. 124/159); 
a filter (238) disposed below the lid and above the distal portion of the housing (it is above bottom 1/3 of the housing; see FIG. 6), the filter having a porosity configured to restrict a passage of the solid chemical reactant therethrough.

Cleary does not disclose “the lid defining a serpentine flow path within a distal portion of the lid, wherein the lid is adapted to allow gas flow within the flow path”.
Cleary also does not disclose “a resonator disposed in the distal portion of the housing, the resonator comprising extensions disposed radially around the housing axis, the resonator configured to agitate solid chemical reactant in the housing”.  

Fondurulia discloses in FIG. 8-16 and related text, e.g., the lid (above 112) defining a serpentine flow path (112) within a distal portion of the lid (see FIG. 8 and FIG. 12; FIG. 12 specifically shows multiple 112 equivalents; the top one is the one that is being cited).

Borsboom discloses in FIGs. 1-5 and related text, e.g., use of sublimator (col. 9, line 32) with resonator (col. 10, line 20) to agitate solid chemical reactant in the housing (col. 10, line 20).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Cleary with “the lid defining a serpentine flow path within a distal portion of the lid” as taught by Fondurulia, and with “use of sublimator with resonator” as taught by Borsboom, since applying a known technique (technique of Fondurulia for providing serpentine path; according to Fondurulia, the need/benefit for such a path is known (see par. 7, for example)) to a known device ready for improvement (device of Cleary) to yield predictable results (a device with improved gas flow path) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), and since MPEP makes it clear that making things integral is obvious to one of ordinary skill in the art (MPEP 2144.04; in case of Fondurulia lid and serpentine path are separate, unlike what claim requires; however, MPEP makes it clear that making things integral (or separable; whichever is desired) is obvious to one skilled in the art), and in order to shake off any particulates that are stuck on the sides (col. 10, line 20), respectively. 

When these specific teachings are applied to apparatus of Cleary, it will result in:

“a filter (238) disposed below the serpentine flow path and above the distal portion of the housing”, since now there is serpentine flow path being present right at the top, thus meeting those limitations.

 “a resonator disposed in the distal portion of the housing (Borsboom teaches “vibrating the heat exchanger (or sublimator) in its entirety”; hence, vibrator is placed somewhere on the apparatus, in order to vibrate it; which, can be distal portion of the housing (as in the claim), or can be in any other portion; Borsboom does not limit location; hence, “distal portion” is included), the resonator comprising extensions disposed radially around the housing axis (when resonator device is attached to the outside, it will vibrate the whole apparatus, as specifically cited above; during vibrations, everything is vibrating, hence everything is vibrator; thus even the cited extensions will vibrate; thus meeting limitations), the resonator configured to agitate solid chemical reactant in the housing (as explicitly cited by Borsboom; there are deposits; them being solid or liquid is irrelevant for Borsboom, since vibrations will vibrate whole apparatus; everything is getting “agitated”; hence, Cleary’s “solids” will be agitated too; thus meeting limitations).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive (regarding claim 18).  See rejection of claim 18 for detailed explanation of how Examiner believes that the cited references still read on the claim.  In particular note the new definitions for “distal” and “proximal” portions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
09/28/22


/Mounir S Amer/Primary Examiner, Art Unit 2894